Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Tanabiki (US 20130230211 A1), which teaches the newly added limitations. All other arguments are based on dependency. 
Allowable Subject Matter
Claims 12-20 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US 20060039600 A1) in view of Tanabiki (US 20130230211 A1).
Regarding claim 1, Solem teaches a method using a two-dimensional (2D) image representation of three-dimensional (3D) geometric objects in a machine learning framework comprising: generating a single 2D geometry image corresponding to a 3D object model (e.g. inferring a 3D shape using an obtained 2D representation of a 3D object with techniques such as support vector machines/SVM (machine learning framework) - para. 9-11, 39-40 and 56-57), and providing the single geometry image as input to a shape analysis task to enable shape analysis of the 3D object model (e.g. detecting image features in the obtained 2D representation; recovering a highly probable 3D shape of the object of a certain object class consistent with 2D images of the object using at least one obtained image where 2D features are detected and using a learned statistical multi-view shape model of the shape variation- para. 11-12); based only on information encoded in the single 2D geometry image in the machine learning framework (e.g. Given an input image, the process of recovering the 3D shape is a two-step procedure. First the image features such as points, curves and contours are found in the images e.g. using techniques such as e.g. ASM [1] or gradient based methods or classifiers such as SVM. Then the 3D shape is inferred using the learned feature model. This is illustrated in FIG. 1. FIG. 1a illustrates an image of a face to be analysed, FIG. 1b illustrates the detection of object features to be used in the analysis and shape information process, and FIG. 1c illustrates the inferred 3D shape to be used in the recognition process- para. 57).
Solem fails to teach based on data 3D image data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Solem with the features of 3D to 2D conversion as taught by Tanabiki. The motivation would have been to improve the accuracy of estimation of the pose of the person while reducing the calculation load required for the pose estimation (para. 73).
Regarding claim 2, see the rejection of claim 1 above. Solem as modified by Tanabiki further teaches generating the single 2D geometry image that encodes an extrinsic property of the 3D object model (e.g. given the input image, image features are found such as curves used in a learned feature model to infer the 3D shape, where the curve is a geometric feature in the model- Solem: para. 57 and 63).
Regarding claim 3, see the rejection of claim 2 above. Solem as modified by Tanabiki further teaches generating the single 2D geometry image that encodes an object shape extrinsic property of the 3D object model (Solem: para. 57 and 63).
Regarding claim 4, see the rejection of claim 2 above. Solem as modified by Tanabiki further teaches generating the single 2D geometry Image that encodes a principal curvatures property of the 3D object model (Solem: para. 57 and 63).
Regarding claim 5, see the rejection of claim 1 above. Solem as modified by Tanabiki further teaches generating the single 2D geometry image that encodes an intrinsic property of the 3D object model (Solem: para. 57 and 63-64).
Regarding claim 6, see the rejection of claim 5 above. Solem as modified by Tanabiki further teaches generating the single 2D geometry image that encodes a Gaussian curvature intrinsic property of the 3D object model (e.g. a linear model is adopted where a vector contains grey-level values of all 2D images features, such as curves, that represents Gaussian noise in the measurements- Solem: para. 63-66).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US 20060039600 A1) in view of Tanabiki (US 20130230211 A1) as applied to claim 5 above, in view of Raviv (Volumetric Heat Kernel Signatures).
Regarding claim 7, see the rejection of claim 5 above. As can be seen above, Solem as modified by Tanabiki teach/es all the limitations of claim 7 except generating the single 2D geometry image that encodes a heat kernel signature intrinsic property of the 3D object model. 
In the same field of 3D modeling, Raviv discloses generating the single 2D geometry image that encodes a heat kernel signature intrinsic property of the 3D object 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Solem as modified by Tanabiki with the features of encoding a heat kernel signature intrinsic property as disclosed by Raviv, in order to gain the advantage of using heat kernel signatures that are insensitive to topological noise at small scales and useful in reconstructing the surface (Raviv: page 2, col. 1, last paragraph).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solem (US 20060039600 A1) in view of Tanabiki (US 20130230211 A1) as applied to claim 1 above, in view of Yan (US 2016/0117587 A1).
Regarding claim 9, see the rejection of claim 1 above. As can be seen above, Solem as modified by Tanabiki teach/es all the limitations of claim 9 except the shape analysis task further comprising: a shape classification process in which the single 2D geometry image is provided as an input to a trained convolutional neural network (CNN) to enable classification of the three-dimensional object model based on the single 2D geometry image.
In the same field of 3D imaging, Yan teaches a shape classification process in which the single 2D geometry image is provided as an input to a trained convolutional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Solem as modified by Tanabiki with the features of classification as taught by Yan. The motivation would have been in order to gain the advantage of using multiple classifiers in CNN models that are capable of classifying a full set of categories (Yan: 3-4).
Allowable Subject Matter
Claim(s) 8 and 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613